Citation Nr: 1105027	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied service connection for 
PTSD, bronchial asthma, and a left hip disability.

In January 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
development.  

Following its completion of the Board's requested actions, the 
AMC continued the denial of the Veteran's claims for service 
connection for PTSD, bronchial asthma, and a left hip disability 
as reflected in a supplemental statement of the case dated August 
2010.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  A VA psychologist has concluded that the Veteran does not 
meet the qualifying criteria for diagnosis of PTSD.

3.  The evidence of record does not demonstrate a lung disability 
was apparent during active service or developed as a result of an 
established event, injury, or disease during active service.

4.  The evidence of record does not demonstrated a left hip 
disability is related to active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f) (2010).

2.  Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  A left hip disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in June 2003, April 2005, February 2008, November 
2009, May 2010, and July 2010.  The letters informed the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service medical records and all VA 
and private treatment records have been obtained and associated 
with the claims file.  Additionally, VA has provided the Veteran 
with PTSD, respiratory, and joint examinations and obtained 
medical opinions.  

Further, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice to these 
matters was provided in February 2008 and November 2009.  

The Board notes the VA has a heightened burden of VCAA 
notification for claims of service connection for PTSD based on 
in-service personal assault.  See Gallegos v. Peake, 22 Vet. App. 
329 (2008).  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor.  The Veteran should also be allowed the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f).  In 
fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.304(f) "unequivocally" provides that VA cannot deny a PTSD 
claim without first providing the requisite notice discussed 
above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) 
(noting that the RO must send the claimant a "special PTSD 
personal-assault letter" and questionnaire to assist VA in 
identifying alternative sources of evidence to establish an in-
service stressor).  In this case, the Veteran was provided 
requisite notice for service connection for PTSD based upon in-
service personal assault in correspondence dated February 2008.  
In addition, he was mailed a personal assault questionnaire.  In 
statements to the Board in March 2003, April 2005, December 2005, 
April 2008, and June 2010, the Veteran provided evidence and/or 
information about the location of credible supporting evidence of 
the stressor.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted above.  
See 67 Fed. Reg. 10330-10332 (March 7, 2002).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records that 
document behavior changes following the claimed assault may 
corroborate the veteran's account of the stressor incident.  See 
38 C.F.R. § 3.304(f)(3) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD includes 
claims for service connection for any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record. 
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2009). 

Factual Background and Analysis

PTSD

Service records do not show, nor does the Veteran allege, that he 
engaged in combat.  Instead, he contends that he was the victim 
of a retaliatory beating for his duties as an undercover Naval 
Investigative Service (NIS) informant.

The Veteran's DD Form 214 revealed the Veteran was a Legalman 
aboard the USS Kitty Hawk.  

Service treatment records were silent for any complaints, 
treatment, or diagnoses of any psychiatric disorders, including 
PTSD.  Service treatment records were silent as to any complaints 
or treatment of abrasions or bruises, or other evidence of an 
assault.  In March 1979, while aboard the USS Kitty Hawk, the 
Veteran was seen for an injury to the right ankle, sustained when 
he struck the ankle on the bulkhead when coming out of the shower 
the night before.  The assessment was soft tissue injury.  In 
July 1980, the Veteran was seen for evaluation left hip trauma.  
The assessment was soft tissue injury.  In October 1980, he was 
again seen for left hip pain.  He related that three months 
earlier (July 1980), he fell down a ladder injuring the hip.  The 
hip was still bruised and slightly swollen.  X-ray films were 
within normal limits.

The Veteran complained of chest pain and anxiety in a November 
2001 private treatment by W. K. B., D.O.  Dr. B. prescribed 
Paxil.  A February 2003 note from Dr. B.'s office included a 
reported diagnosis of PTSD by VA. 

An August 2002 VA psychological evaluation report signed by a VA 
psychologist noted a diagnostic impression of severe depression, 
chronic PTSD, and cyclothymic disorder based on the Millon 
Clinical Multiaxial Inventory-II-MCMI-II, Beck Depression 
Inventory, PTSD Checklist-M (PCL-M), and Mississippi Scale for 
Combat-Related PTSD.  The psychologist remarked that the 
Veteran's scores on the PCL-M and Mississippi Scale suggested 
exaggeration of self-reported psychiatric symptomatology because 
he was never exposed to combat.  Test indications reflected that 
the Veteran may have had or currently had a problem with drug 
dependence that resulted in exhibited behaviors.

During an October 2002 VA behavioral health outpatient treatment, 
the Veteran reported a history of PTSD symptoms dating back to 
the early 1980s.  He related that his life was threatened 
repeatedly, and he was beaten up and mugged while in service.  He 
recalled working undercover and investigating murders which 
caused him to be hypervigilant.  The Veteran stated that he was 
on Paxil as prescribed by his primary care doctor in Atlanta.  
The diagnoses were PTSD and a depressive order not otherwise 
specified (NOS).  An October 2003 VA behavioral health outpatient 
treatment record noted diagnoses of PTSD and depressive disorder.  
VA behavioral health outpatient treatment records from October 
2002 through November 2004 document continuous psychiatric 
treatment with psychotherapy and antidepressant medication.

In a March 2003 statement, the Veteran reported that while 
serving aboard the Kitty Hawk, he worked for the ship's Judge 
Advocate General's (JAG) Corps attorney as a Legalman Second 
Class.  He stated that some of his regular duties included 
preparation of various Article 32 investigations concerning 
suicides, flight deck deaths, hangings, and drug overdoses.  He 
indicated that many cases involved disturbing images of crime and 
accident scenes involving the death and dismemberment of ship's 
company and attached squadron personnel.  The Veteran reported 
that during his second and third deployments, he worked 
undercover for NIS, provided information on ship drug activity, 
and participated in many courts martial and nonjudicial 
punishment proceedings.  The Veteran indicated that he received 
many death threats due to his activities.  He related an incident 
in which he was jumped and assaulted by four men off base in 
Coronado, California.  He suffered numerous abrasions and cuts.  
A full report was made to the Officer of the Deck (OOD) of the 
Kitty Hawk and the Coronado Police Department.  According to the 
Veteran, no one was apprehended for the attack.  

In a January 2005 buddy statement, S. S. C. wrote that he served 
aboard the USS Kitty Hawk with the Veteran between 1978 and 1982.  
Mr. S. reported the Veteran served the ship's legal office in 
every capacity and that he was aware of the Veteran's involvement 
in shipboard investigative services.  He recalled accompanying 
the Veteran off base into Coronado to thank a family of local 
civilians who gave him aid following an attack the night before.  
He could not remember the specific date of the attack, but he 
remembered the attack was in retaliation for the Veteran's 
involvement in a specific investigative case.

In a February 2005 buddy statement, J. H. related that he was 
stationed aboard the USS Kitty Hawk with the Veteran.  Mr. H. 
worked in the personnel executive office from 1979 through 1981 
and recalled the Veteran was attached to the ship's legal office.  
He remembered the Veteran was involved with NIS investigations 
and was responsible for drug-related arrests.  Mr. H. stated that 
he was with the Veteran the night that he was assaulted in 
Coronado and that the incident was believed to be in retaliation 
for his involvement with shipboard drug-related arrests.

In an April 2005 statement, the Veteran reported that the assault 
in Coronado took place between the first part of February 1980 
through mid-March 1980.  He remembered that it was shortly after 
the ship returned from deployment.  He indicated that he had 
contacted the Coronado Police Department in an effort to obtain a 
copy of the felony incident report filed after the assault, but 
they informed him that all of the records were purged after 7 
years and the report was unavailable.  The Veteran reported that 
he was seen by the OOD at the naval station after returning to 
the base and there was an entry made in his log.  He stated that 
all treatments and follow-ups were administered through sick bay 
on the ship.

The Veteran reported that he was involved in numerous shipboard 
prosecutions during his second deployment, including numerous 
drug busts in which he acted as an informant.  He received many 
threats on his life.  He stated that he was given commendations 
from two Rear Admirals for his work and efforts resulting in the 
successful convictions and handling of hundreds of cases.  The 
Veteran reported that prior to his third deployment commencing in 
April 1981, he was photographed, fingerprinted, and sworn in as a 
confidential informant with the NIS.  He stated that his swearing 
in was completed on the ship by an NIS agent attached to the 
ship.  During deployment, he reported he was recertified as a 
U.S. Customs Agent and Drug Identifier at Subic Bay, Philippines, 
and he took part in many arrests and confiscations of prohibited 
items during customs inspections before arriving in the 
continental United States.  He related that he helped prosecute 
many large drug busts and investigated homicides, suicides, and 
shipboard accidents and deaths.

In a December 2005 statement, the Veteran argued that 
"eyewitness testimony" of his stressors were not taken 
seriously by the RO when, in an August 2005 statement of the case 
(SOC), the DRO affirmed the January 2004 denial of his claim for 
service connection for PTSD due to lack of a confirmed stressor.  
He submitted copies of two commendation citations that he 
received for his work onboard USS Kitty Hawk and a copy of an 
evaluation singed by the Executive Officer which acknowledged his 
work with the legal office.  The Veteran argued that the RO was 
incorrect when it stated there was no evidence that he worked 
undercover for NIS.  He stated that he was recruited, 
fingerprinted, and photographed by an NIS agent attached to the 
ship, but ship records will not substantiate this claim because 
it was undercover work.  The Veteran suggested that a check with 
NIS in Washington would confirm his undercover work and support 
his contention with a picture, fingerprints, and his signature.  
He submitted copies of NIS photographs of seized drugs with NIS 
report numbers.  He stated that a review of the corresponding NIS 
reports would show that the busts were made after receiving a tip 
from an informant, and he claimed that he was the informant.  

In the December 2005 statement, the Veteran stated that he 
received treatment on the ship on the evening of the alleged 
assault.  

The Veteran received treatment for PTSD at the Bath, New York 
VAMC for two years.  Prior to beginning VA treatment in 2002, he 
reported that he was unaware that VA provided treatment for PTSD 
and he did not have the money to pursue civilian treatment.

In a May 2009 VA primary care note, the Veteran reported 
shipboard naval service participating in criminal investigations.  
He denied combat experience.  He stated that he experienced PTSD 
after being assaulted by drug traffickers in California and was 
threatened while in the Navy.  The examiner referred him for a 
mental health evaluation.  VA records indicate that the Veteran 
did not show for his June 2009 mental health evaluation.

In June 2009, the AMC requested information from the Naval 
Criminal Investigative Service (NCIS) to corroborate the 
Veteran's alleged in-service stressors associated with 
investigations, arrests, and undercover work while aboard the USS 
Kitty Hawk.  NCIS responded in August 2009 finding nothing 
pertinent to the request.  In May 2010, the AMC requested 
information from NCIS about specific cases, provided names of 
service members, and a corresponding date and case control number 
submitted by the Veteran.  As discussed above, the Veteran 
claimed that records would show the case was investigated with 
the aid of a secret informant, allegedly the Veteran.  In May 
2010, NCIS responded that the records were destroyed.

During a February 2010 PTSD examination, the Veteran reported 
that sometime between 1979 and 1980 he left a club in Coronado 
where he was attacked by 5 or more men.  During the attack, they 
continued to tell him that it was retribution for another service 
member's case.  He felt his life was in danger and thought he was 
going to die, but a Coronado resident was able to stop the 
attackers and called the police.  A police report was filed.  He 
stated that he was beaten up, very distressed, and had facial 
contusions and bruises all over.  The Veteran reported that the 
police report was unable to be retrieved because the documents 
were lost in a flood.  He stated that the attack had to do with 
his naval duties as a Customs agent and contraband collector.  He 
indicated that his searches were responsible for the drug busts 
of the service member that the men mentioned during the attack.  
He reported that there were other incidents that distressed him 
during his military service, but those incidents were "nowhere 
near the intensity" of the beating.  

The examining physician noted that since the Veteran's last VA 
PTSD examination in 2004, he had not engaged in active 
psychiatric treatment.  He denied medication trials except for 
Paxil and Prozac prior to 2004; and reported that he was not on 
any medication at the time of the examination.  According to VA 
notes, the Veteran had no psychiatric complaints until a May 2009 
primary care record.  At that point, the Veteran was referred to 
a psychologist; however, the Veteran missed the scheduled June 
2009 appointment.  

Based upon a review of the claims file and examination of the 
Veteran, the examiner felt the Veteran did not appear to meet the 
criteria for PTSD at that time.  He felt that although the 
Veteran experienced a significant, traumatic experience seemingly 
during active military service, he did not believe that his 
subsequent symptoms had been severe enough to warrant a diagnosis 
of PTSD.  He diagnosed the Veteran with dysthymic disorder and 
opined that it was not at least as likely as not due to the 
service injury or traumatic situation.

In August 2010, the AMC issued a memorandum to the file which 
stated, "Although the evidence of record fails to 'prove' the 
Veteran's alleged stressor, there is enough credible supporting 
evidence in the file to 'corroborate' the Veteran's alleged 
stressor."  Based on two buddy statements, a document within the 
Veteran's personnel file that showed an NIS record of 
investigation on February 1, 1978 with a case control number, and 
evidence of the issuance of a secret security clearance on March 
18, 1980, the alleged stressors of receiving threats, to include 
personal assault, were conceded by the AMC.

As discussed above, the VA recently amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision added to the types of claims in which VA will 
accept credible lay testimony alone as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development.  VA's specific PTSD regulation, 
§ 3.304(f), previously authorized VA to only accept statements 
from Veterans who served in combat as sufficient to establish the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former prisoners of war and those with an in-service 
diagnosis of PTSD as sufficient to establish occurrence of an in-
service stressor if they are consistent with the places, types, 
and circumstances of service.  

In pending claims for service connection for PTSD, if a VA 
examination has already been completed, a new examination may be 
required in view of the change in regulatory criteria and 
resulting modification to the PTSD template and worksheet.  
Another VA examination would not be necessary in cases where the 
VA PTSD examination did not yield a satisfactory diagnosis of 
PTSD unless the reason a diagnosis was not made was that a 
stressor could not be confirmed.  (VA Training Letter (TL) 10-05, 
July 16, 2010).  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities; mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, fellow 
service members, or clergy.  See 38 C.F.R. § 3.304(f)(3).  
Evidence of behavior changes following a claimed assault is one 
type of relevant evidence that may be found in these cases.  
Examples of behavior changes that may constitute credible 
corroborating evidence of a stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

In the present case, after reviewing the claims folder and 
interviewing the Veteran, the February 2010 VA psychologist 
conceded that the Veteran had experienced a significant, 
traumatic experience which appeared to have occurred during 
active service.  However, he concluded that the Veteran did not 
endorse enough symptoms of enough severity to support a diagnosis 
of PTSD.  Thus, even considering this claim under the relaxed 
standards of the revised regulation, service connection for PTSD 
cannot be granted.  

Despite the AMC's August 2010 memorandum to the file which 
conceded the alleged stressor of receiving threats, to include 
personal assault, the Board does not concede the Veteran's in-
service stressor.  The Board has considered the January 2005 and 
February 2005 buddy statements submitted by the Veteran to 
support his assertion that he was attacked in Coronado between 
February and March 1980.  However, neither Mr. C. nor Mr. H. 
provided an approximate timeframe or any detailed information 
that would lead to the conclusion that they witnessed the assault 
or the aftermath of the assault.  In addition, in March 2003 and 
April 2005 statements, the Veteran asserted that he reported to 
the OOD upon returning to base after the attack and the OOD made 
a record of the incident in the log book.  In a March 2003 
statement, the Veteran reported that he had numerous abrasions 
and cuts; and during the February 2010 VA PTSD examination, he 
related that he had facial contusions and bruises.  In his April 
2005 and December 2005 statements, he alleged that all treatment 
and follow-ups for his injuries were administered through the 
sick bay on the ship.  The Board reviewed USS Kitty Hawk deck log 
entries from February to March 1980 and the Veteran's service 
treatment records.  Neither record contained references to the 
alleged incident.  Thus, the Board has determined the evidence 
does not support the Veteran's alleged stressor.

With regard to psychiatric disorder other than PTSD, the Veteran 
was diagnosed with depressive disorder NOS, cyclothymic disorder, 
and dysthymic disorder during the period of this appeal (see, 
e.g., October 2002 and October 2003 VA behavioral health 
outpatient treatment notes and February 2010 VA PTSD examination 
report).  The weight of the evidence is against service 
connection for these psychiatric disorders.  As the above 
analysis reflects, service connection is not warranted for any 
diagnosed psychiatric disorder because there is no credible 
supporting evidence that any in-service injury or disease 
occurred, including the claimed in-service stressful event; the 
Veteran did not experience chronic psychiatric symptoms, 
including a depressive disorder, in service; the Veteran did not 
experience continuous psychiatric symptoms, including a 
depressive disorder, since service separation.

Bronchial Asthma

In a December 1977 enlistment examination report, normal lungs 
and chest were noted.  

In a June 1978 service treatment note, the Veteran presented to 
the ship's medical department with complaints of asthma attacks 
and reported a family history of asthma.  He was not in 
respiratory distress at that time.  In July 1978, the Veteran 
requested to see the medical officer for asthma attacks.  His 
breathing was labored, but physical examination revealed that his 
lungs were clear.  

In an August 1978 consultation sheet, the USS Kitty Hawk's 
medical department referred the Veteran to a service allergy 
clinic for evaluation of, and an opinion regarding, a diagnosis 
of bronchial asthma.  The sheet noted a strong family history of 
bronchial asthma (father and uncle), and a history of exertional 
dyspnea at sports during childhood and since arriving aboard the 
ship in May 1978.  

In an August 1978 service allergy clinic note, the Veteran 
reported his father had severe asthma.  Examination of the lungs 
was completely normal.  The diagnosis was recurrent respiratory 
difficulty of uncertain etiology.  Clinical description and 
respirate to the bronchodialators were not typical of bronchial 
asthma, however it was not excluded.  The examining physician 
felt that further testing was necessary to evaluate the presence 
of reversible obstructive airway disease.

An August 1978 pulmonary lab report included an initial 
impression of mild obstructive pulmonary disease, but was 
documented as normal on recheck.

In a September 1978 consultation sheet, the USS Kitty Hawk's 
medical department referred the Veteran to a service pulmonary 
laboratory for a methacholine challenge test to rule out 
bronchial asthma.  There were no pulmonary laboratory reports 
that followed.

In his November 1981 separation examination, a history of asthma 
symptoms was noted.

In a July 2002 VA treatment note, the Veteran reported a history 
of asthma.  His lungs were clear with no wheezing, rhonci, or 
rales, but he was status post albuterol inhalation.  The 
assessment was questionable mild asthma, controlled on albuterol.

In an April 2005 statement, the Veteran argued that the in its 
January 2004 rating decision, the RO incorrectly determined that 
he had lung problems prior to entry into the Navy.  He stated 
there was no indication of any respiratory or allergic reactions 
prior to his troubled breathing during his rehabilitation 
assignment on the ship.  He reported that when he was asked about 
his family history of asthma, he told them that his father had 
possible asthma, but at that time, he was not sure.  

In a December 2005 statement, the Veteran stated it was many 
years after he originally reported that his father might have had 
asthma that his condition was confirmed as asbestos poisoning 
from his time in the Navy.  The Veteran reported that on his 
arrival to the USS Kitty Hawk, he was assigned to a 
rehabilitation team.  During this time he had to be pulled out of 
a void after he became lethargic and passed out.  It was 
discovered that he had an allergic reaction to paint dust and 
fumes.  After he was diagnosed with mild obstructive pulmonary 
disease, he was told that he could not pursue a job on the flight 
deck.  He felt it was important to note that he had never had any 
problems or experienced any type of asthmatic problems prior to 
working aboard the ship.  He noted that he was later assigned to 
work as a Yeoman and then given a job in the ship's legal office.  

In a May 2008 and May 2009 VA primary care notes, the Veteran 
stated that he was not on an inhaler.  He denied chest pain, 
shortness of breath, cough, or sputum.  He indicated that he 
smoked 1 pack of cigarettes per day and stated that he was not 
ready to quit.  On examination, his respiratory system was free 
of coughs, hemoptysis, dyspnea, and wheezing.

During a February 2010 VA respiratory disorder examination, the 
Veteran reported his problems with dyspnea began in service in 
the fall of 1978.  He reported having dyspnea and productive 
coughing due to sanding.  He was evaluated in service and 
reassigned to another job due to his respiratory symptoms.  He 
had pulmonary function testing in service which showed mild 
obstructive pulmonary disease.  He continued to have respiratory 
problems and reported having a productive cough of clear sputum 
daily and dyspnea with exertion.  He last used inhalers 2 years 
ago.  On examination, his chest X-ray and lung examination were 
normal.  

A February 2010 addendum included the results of a VA pulmonary 
function laboratory and the examining physician's interpretation.  
The pulmonary function tests (PFTs) showed no evidence of 
obstructive or restrictive lung disease.  The VA physician noted 
that she discussed the results of the PFTs with the staff 
pulmonologist.  She stated that the Veteran does not have 
evidence of obstructive lung disease or asthma by his PFTs.

Based upon the evidence of record, the Board finds that the 
Veteran's claimed lung disability is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.  Service treatment records included a period of 
complaints of asthma and evaluation for bronchial asthma from 
July 1978 until September 1978.  However, an August 1978 
pulmonary lab report which included an initial impression of mild 
obstructive pulmonary disease, indicated the measurements were 
normal on recheck.  The November 1981 separation examination 
noted a history of asthma symptoms, not diagnosed asthma.  

Post-service, the Veteran has no recorded treatment of asthma or 
mild obstructive pulmonary disease.  In a July 2002 VA treatment 
note, the Veteran reported a history of asthma, but on 
examination his lungs were clear.  In May 2008 and May 2009 VA 
primary care notes and the February 2010 VA examination, the 
Veteran denied use of an inhaler.  He denied shortness of breath, 
cough, and sputum; on examination, his respiratory system was 
clear.  Additionally, the Veteran reported that he smoked 1 pack 
of cigarettes per day.  A February 2010 PFT showed no evidence of 
obstructive or restrictive lung disease, and the examining 
physician and a VA staff pulmonologist agreed that the PFT did 
not show evidence of lung disease or asthma.  


The Board is left with the Veteran's implicit opinion that COPD 
is causally related to exposure to paint dust and fumes in 
service.  In a December 2005 statement, the Veteran alleged that 
he had to be pulled out of a void during rehabilitation aboard 
the USS Kitty Hawk when he became lethargic and passed out due to 
an allergic reaction to dust and fumes.  Service treatment 
records included no reference to the incident.  While the Veteran 
is competent to provide testimony or statements relating to 
symptoms or facts of events that he has observed and is within 
the realm of his personal knowledge, he is not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994)  Importantly, the record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a lay 
person, such as the Veteran, is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, and 
his opinion as to his diagnoses of asthma and its relationship to 
his service is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Left Hip Disability

In a December 1977 enlistment examination, normal lower 
extremities were noted.  

A July 1980 service treatment note included Veteran complaints of 
left hip pain after trauma to the area.  An X-ray was negative 
for fracture and the diagnosis was soft tissue injury.  In an 
October 1980 service treatment note, the Veteran complained of 
left hip pain for three months after falling down a ladder onto 
his left hip.  An X-ray was within normal limits.  

A November 1981 separation examination reported normal lower 
extremities.

In an April 2005 statement, the Veteran reported that after his 
fall down a ladder in service, it took weeks for bruising on his 
hip to go away, but he had a hip-pointer in that hip which caused 
him problems for years.  The Veteran resubmitted this statement 
in December 2005.

During a February 2010 VA joints examination, the Veteran 
reported chronic left hip pain which began in service in 1980 
after falling down a ladder.  He reported continued chronic left 
hip pain.  He indicated that he worked as a paralegal 
administrator at a law firm which was mainly a desk job.  He 
stated that the prolonged sitting aggravated his pain at work.  
An X-ray series of the left hip revealed an impression of 
questionable minimal degenerative changes.  The examining 
physician noted VA medical records from 2008 to 2009 were 
negative for documentation of a chronic left hip disorder.  The 
diagnosis was left hip strain.  The examiner opined that it was 
less likely as not caused by or a result of military service.  

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994)

Based upon the evidence of record, the Board finds that the 
Veteran's claimed left hip disability is not shown to have 
developed as a result of an established event, injury, or disease 
during active service.  Though service treatment records document 
complaints of left hip pain in service and the February 2010 VA 
examiner diagnosed left hip strain, the record does not include 
any competent medical opinion establishing a nexus or medical 
relationship between the left hip pain diagnosed post-service and 
any other event, injury, or disease during active service, and 
neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
The Board is also persuaded by the November 1981 separation 
examination finding normal lower extremities and the absence of 
any treatment for his left hip post-service.  Therefore, the 
Veteran's claim for service connection for a left hip disability 
must be denied.

All Claimed Disabilities

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claims.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine in not applicable where, as here, the preponderance of 
the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bronchial asthma is denied.

Entitlement to service connection for a left hip disability is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


